In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00369-CV

CENTURY SPORTS WEARS, INC. D/B/A           §    On Appeal from the 362nd District
WYNFORD WHOLESALE, PERVEZ                       Court
DAREDIA, AND SHARAF DAREDIA,               §
Appellants                                      of Denton County (19-3906-362)
                                           §
V.                                              December 5, 2019
                                           §
WALLIS BANK F/K/A WALLIS STATE                  Opinion by Chief Justice Sudderth
BANK, Appellee


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.

      It is further ordered that appellants Century Sports Wears, Inc. d/b/a Wynford

Wholesale, Pervez Daredia, and Sharaf Daredia shall pay all of the costs of this appeal,

for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Bonnie Sudderth________________
                                         Chief Justice Bonnie Sudderth